TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00459-CV




Ex parte Shane T. Forester




ORIGINAL PROCEEDING FROM HAYS COUNTY

 
 
 
M E M O R A N D U M   O P I N I O N
 
 
                      Relator Earl Forester, as next friend for Shane T. Forester, has filed a request for leave
to file “the Emergency Extraordinary Writ of Habeas Corpus.”  Having reviewed the filing and its
attachments, we deny the request for a writ of habeas corpus.
 
 
                                                                      __________________________________________
                                                                      David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Onion*
Filed:   July 29, 2005
 
*  Before John F. Onion, Jr., Presiding Judge (retired), Court of Criminal Appeals, sitting by
assignment.  See Tex. Gov’t Code Ann. § 74.003(b) (West 2005).